DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
Applicant’s cancellation of claim 3, 14, amendment of claims 1, 2, 7, 8, 12, 13, 18 and 19, in the paper of 9/23/2022, is acknowledged.  Applicants' arguments filed on 9/23/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 2, 4-13, 15-21 are still at issue and are present for examination. 
Election/Restrictions
	Applicant's election without traverse of the invention of Group II (claims 12-21) drawn to a composition for producing a target nucleic acid molecule and the species of Thermotoga maritima endonuclease, in the paper of 12/15/2021, is acknowledged.  
Claims 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Previously claim 13 was cited as indefinite in that the recited method which appears to be defining how the double stranded nucleic acid molecule of the composition is “obtained by” in the recitation “…and annealing to the fourth flanking sequence region” in that this recitation is unclear and confusing.  The basis of this indefiniteness is that the claim states the double stranded nucleic acid molecule is obtained by the process in the claim of amplifying a template comprising the third and fourth flanking sequence AND annealing to the fourth sequence region.  The claim is thus indefinite in reference to the “fourth flanking sequence region” as to its relationship to the template nucleic acid molecule.  Is it “comprises within” the template nucleic acid molecule or annealed thereto or by some other relationship?
Applicants continue to traverse this rejection on the basis that applicants again submit the rejection is improper based upon the specification clearly discloses that the fourth flanking sequence region is included in the template nucleic acid molecule (Spec pg 8, line 26-28 and fig 1b).  
Applicants complete argument is acknowledged, however, is not found persuasive for the reasons stated previously.  The claim continues to be indefinite in reference to the “fourth flanking sequence region” as to its relationship to the template nucleic acid molecule.  Is it “comprises within” the template nucleic acid molecule or annealed thereto or by some other relationship?  Applicants submission that the specification discloses the relationship of the fourth flanking sequence as well as applicant’s amendment of the claim is not sufficient to resolve the indefiniteness of the claim.
It continues that claim 13 is indefinite in that it is drawn to the composition of claim 12 obtained by the cited process and it is unclear how this recited process limits the obtained double stranded-stranded nucleic acid.
Claim 12 (claims 13 and 15-21 dependent on) is indefinite in the recitation “wherein one or more nucleotides are arranged between adjacent deaminated bases in the double-stranded nucleic acid molecule” in that it is confusing and unclear on the following basis:
Previously claims 14 and 19 were rejected as lacking antecedent basis for “arranged between adjacent deaminated bases”.  Applicants have amended the claim to recite “arranged between adjacent deaminated bases”.  It was stated if a nucleotide is inserted between two deaminated bases then the deaminated bases are not adjacent.  Hence the  indefiniteness of applicants claim is in the relationship of  “the nucleotides” and “adjacent deaminated bases”.
In response to the above previous rejection applicants have cancelled claim 14 and amended claim 12 to incorporate the limitation “wherein one or more nucleotides are arranged between adjacent deaminated bases in the double-stranded nucleic acid molecule”.
Applicants continue to argue the rejection on the basis that applicants submit that being "adjacent" should apply to two objects of the same kind.  Applicants submit that if there is no intervening deaminated basis between two deaminated bases A and B, A and B can be said to be adjacent to each other.  Applicants submit that being "adjacent" means "neighboring" or "nearby" and does not require that the two objects directly contact each other.  Applicants submit that in other words, "adjacent deaminated bases" means "one deaminated base and a closest deaminated base thereof'.  
Applicants amendment of the claims and applicant’s argument is acknowledged, however is not found persuasive for the reasons previously made of record and for those reasons stated herein.  It is believed that applicants use of the term “adjacent” is incorrect in the context of the claim and beyond.  A search of the definition of “adjacent” results in “next to or adjoining something else”.  This is clearly contrary to applicants intended meaning.  It continues that the referenced deaminated bases are not adjacent and in the context of a nucleic acid molecule adjacent deaminated bases are considered “next to or adjoining”.  
Claim 12 is further indefinite in the the recitation “nucleotides are arranged between”  as it is unclear what “arranged” means in the context of the claim.  Is it applicant’s intent that the recitation reads “wherein one or more nucleotides are between adjacent deaminated bases in the double-stranded nucleic acid molecule”?
Claim 12 is further indefinite in the recitation “wherein one or more nucleotides are arranged between adjacent deaminated bases in the double-stranded nucleic acid molecule” on the basis that the reference to “between adjacent deaminated bases” is unclear and confusing given the earlier recitation “and containing one or more deaminated bases”.  If the referred to sequence contains “one” (and not or more) deaminated base, how are the referred to “one or more nucleotides arranged between adjacent deaminated bases?
In the interest of advancing prosecution and the claims are given their broadest reasonable interpretation.  Given the issues discussed above with regard to the recitation “wherein one or more nucleotides are arranged between adjacent deaminated bases in the double-stranded nucleic acid molecule” this recitation is not given patentable weight as the claimed composition may comprise a sequence comprising one deaminated base (see discussion above).
Appropriate amendment and/or comment is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 13, 15-18, 19, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and (A)(2) as being anticipated by Nelson et al. (US 2014/0004508).
This rejection was stated in the previous office action as it applied to previous claims 12, 13, 15-18, 20 and 21.  In response to the rejection applicants have not amended the claims but rather only traverse the rejection of the claims as they existed at the time of the previous office action.  It is noted that claim 19 is included in the rejection for the same reasons previously stated for claim 12, from which claim 19 depends on, on the basis that the limitation of claim 19 is not given patentable weight when number of deaminated bases is one.
For applicant’s convenience the original rejection is repeated herein.
Nelson et al. (US 2014/0004508) teach methods for isothermal DNA amplification starting from an RNA template and compositions for use in the taught methods (see claims and supporting text).  Nelson et al. specifically teach a method comprising: reverse-transcribing a ribonucleic acid (RNA) template to form a cDNA using a first reaction mixture comprising RNA template, at least one primer capable of hybridizing to the RNA template, a reverse transcriptase and deoxynucleotide triphosphates (dNTPs);  and amplifying the cDNA to form an amplified product using a second reaction mixture comprising at least one strand displacement DNA polymerase, at least one inosine-containing primer and a nuclease that is capable of nicking DNA 3' to an inosine residue of the primer;  wherein the method is accomplished under an isothermal 
condition without denaturing the cDNA template (see example 1 and claims 1, 6, 16 and 17 and supporting text, paragraph [0100] thru [0102]).  Thus Nelson et al. teaches a composition comprising: a double-stranded nucleic acid molecule (cDNA:RNA heteroduplex) comprising a target sequence region, a first flanking sequence region linked to the 5' end of the target sequence region and containing one or more deaminated bases (oligonucleotides comprising inosine  listed in Table 1), and a second flanking sequence region linked to the 3' end of the target sequence region; and an endonuclease specific for the deaminated bases (E. coli endonuclease V).  Nelson et al. further teach the above compositions comprising a T4 DNA polymerase (claim 16 and supporting text).
	It is noted that claim 13 is included in the rejection as claim 13 appears to limit the double stranded nucleic acid molecule as being “obtained by” or produced by a defined method.  This is interpreted as a “product by process” type limitation and is given weight only to the extent that the process might be interpreted as limiting the product.  The process of obtaining the double stranded nucleic acid molecule is not interpreted as limiting the double stranded nucleic acid and this claim is thus included in the rejection based upon anticipation.
Applicants Response:
Applicants continue to argue this rejection as previously on the basis that applicants submit that the Office fails to articulate how Nelson teaches "a second flanking sequence region linked to the 3' end of the target sequence region".  Applicants submit that the Office fails to specify where in Nelson such limitation is disclosed. Applicants submit that in fact, Nelson does not even disclose a double strand nucleic acid that contains a second flanking sequence.  Applicants submit that in Nelson, only one primer is attached to a target DNA (see, e.g., figure 3 and the below illustration).  Applicants submit that further, there is no evidence in Nelson that a flanking sequence is linked to an end of the target sequence region.
Applicants repeated argument is acknowledged and has been carefully considered, however is not found persuasive for the reasons previously stated and for those reasons repeated herein.  
Applicants are reminded that claim 12 is directed to a composition for producing a target nucleic acid molecule, comprising: a double-stranded nucleic acid molecule comprising a target sequence region, a first flanking sequence region linked to the 5' end of the target sequence region and containing one or more deaminated bases, and a second flanking sequence region linked to the 3' end of the target sequence region; and an endonuclease specific for the deaminated bases.  Thus, given its broadest reasonable interpretation claim 12 is directed to a composition comprising a double-stranded nucleic acid molecule comprising a “target sequence region”, a first flanking sequence region linked to the 5' end of the target sequence region and containing one or more deaminated bases, and a second flanking sequence region linked to the 3' end of the target sequence region; and an endonuclease specific for the deaminated bases.  
As previously stated, Nelson et al. specifically teach a method comprising: reverse-transcribing a ribonucleic acid (RNA) template comprising “a target sequence region” to form a cDNA comprising a complement of the “target sequence region” using a first reaction mixture comprising RNA template, at least one primer capable of hybridizing to the RNA template, a reverse transcriptase and deoxynucleotide triphosphates (dNTPs);  and amplifying the cDNA comprising a complement of the “target sequence region” to form an amplified product comprising the “target sequence region” using a second reaction mixture comprising at least one strand displacement DNA polymerase, at least one inosine-containing primer and a nuclease that is capable of nicking DNA 3' to an inosine residue of the primer;  wherein the method is accomplished under an isothermal condition without denaturing the cDNA template (see example 1 and claims 1, 6, 16 and 17 and supporting text, paragraph [0100] thru [0102]).  Thus Nelson et al. teaches a composition comprising: a double-stranded nucleic acid molecule (cDNA:RNA heteroduplex and amplified cDNA duplex) comprising a “target sequence region”, a first flanking sequence region linked to the 5' end of the “target sequence region” and containing one or more deaminated bases (oligonucleotides comprising inosine  listed in Table 1), and a second flanking sequence region linked to the 3' end of the “target sequence region”; and an endonuclease specific for the deaminated bases (E. coli endonuclease V).  
In response to applicants submission that the Office fails to articulate how Nelson teaches "a second flanking sequence region linked to the 3' end of the target sequence region" as previously stated, Nelson et al. specifically teach a method comprising: reverse-transcribing a ribonucleic acid (RNA) template comprising “a target sequence region” to form a cDNA comprising a complement of the “target sequence region” using a first reaction mixture comprising RNA template, at least one primer capable of hybridizing to the RNA template, a reverse transcriptase and deoxynucleotide triphosphates (dNTPs);  and amplifying the cDNA comprising a complement of the “target sequence region” to form an amplified product comprising the “target sequence region” using a second reaction mixture comprising at least one strand displacement DNA polymerase, at least one inosine-containing primer and a nuclease that is capable of nicking DNA 3' to an inosine residue of the primer;  wherein the method is accomplished under an isothermal condition without denaturing the cDNA template (see example 1 and claims 1, 6, 16 and 17 and supporting text, paragraph [0100] thru [0102]).  The composition resulting from the method taught by Nelson et al. is a composition comprising a double-stranded nucleic acid molecule comprising a “target sequence region”, a first flanking sequence region linked to the 5' end of the target sequence region and containing one or more deaminated bases, and a second flanking sequence region linked to the 3' end of the target sequence region; and an endonuclease specific for the deaminated bases.  The RNA that is converted to a cDNA and amplified with inosine containing primers meets the nucleic acid component of the claimed composition in that it is a double stranded nucleic acid molecule comprising a target sequence region, which may be any sequence region no matter how large or small, and a first flanking sequence region linked to the 5; end of the “target sequence region” and a second flanking sequence region linked to the 3’ end of the target sequence region.   For applicant’s clarity the second flanking region linked to the 3’ end of the target sequence region is the 3’ end of the amplified cDNA comprising the “target sequence region” is that sequence at the 3’ end of the amplified double stranded product comprising a/the “target sequence region”.
In response to applicant’s submission that only one primer is attached to a target DNA (see, e.g., figure 3 and the below illustration). Applicants are reminded that the second flanking region linked to the 3’ end of the target sequence region need not be a primer but merely any sequence region 3’ to the end of the “target sequence region”.  
In response to applicants repeated submission regarding claim 13, that the Office fails to articulate where in Nelson the limitation is disclosed, as previously stated, it is noted that claim 13 is included in the rejection as claim 13 appears to limit the double stranded nucleic acid molecule as being “obtained by” or produced by a defined method.  This is interpreted as a “product by process” type limitation and is given weight only to the extent that the process might be interpreted as limiting the product.  The process of obtaining the double stranded nucleic acid molecule is not interpreted as limiting the double stranded nucleic acid and this claim is thus included in the rejection based upon anticipation.
Applicants submission that this limitation featuring the process requires a formation of the claimed product, which is a double-stranded nucleic acid containing two flanking sequences as shown in figure lb of the present application is not found persuasive as previously stated the product by process type limitation does not limit the claimed product. 
In response to applicants repeated submission regarding claim 18, that the Office fails to articulate whether in Nelson the following limitation is disclosed: wherein the deaminated bases are uracil bases and the uracil-specific endonuclease is a uracil-specific excision reagent (USER), as stated above Nelson et al. teaches the composition of claim 12 and Nelson et al. teaches that as a part of the “dNTP mixture” uracil is included.  Thus, the first flanking sequence region linked to the 5’ end of the target sequence region may contain the deoxynucleotide uracil.  With regard to applicants reference to “the uracil-specific endonuclease is an uracil-specific excision reagent (USER), this limitation is not given patentable weight as there is no uracil-specific endonuclease in the composition of claim 12.
Applicants further traverse the rejection on the basis that the prior art does not disclose or teach the added limitation: wherein one or more nucleotides are arranged between adjacent deaminated bases in the double stranded nucleic acid molecule.  
This argument presented by applicants is not persuasive on the basis that as discussed above ( under 112(b) rejection) the recitation is limited patentable weight in that the claimed composition may only contain a single (“one”) deaminated base.
Thus Claim(s) 12, 13, 15-18, 20 and 21 remain rejected under 35 U.S.C. 102(a)(1) and (A)(2) as being anticipated by Nelson et al. (US 2014/0004508).


Claim(s) 12-13, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) and (A)(2) as being anticipated by Mi et al. (Nucleic Acids Research Vol 39, No. 2, pp 536-544, Sept. 2010).
This rejection was stated in the previous office action as it applied to previous claims 12-13, 15-17.  In response to the rejection applicants have not amended the claims but rather only traverse the rejection of the claims as they existed at the time of the previous office action.
For applicant’s convenience the original rejection is repeated herein.
Mi et al. (Nucleic Acids Research Vol 39, No. 2, pp 536-544, Sept. 2010) teach the dissecting endonuclease and exonuclease activities in endonuclease V from Thermotoga maritima.  Mi et al. teach studies to analyze the enzymatic nature of the endonuclease and exonuclease activity of endonuclease V from Thermotoga maritima.  In the taught methods of activity analysis, Mi et al. teach a composition comprising: a double-stranded nucleic acid molecule comprising a target sequence region,  a first flanking sequence region linked to the 5' end of the target sequence region and containing one or more deaminated bases, and a second flanking sequence region linked to the 3' end of the target sequence region; and an endonuclease specific for the deaminated bases (see p 538, Cleavage of 5’ labeled inosine and non-inosine-containing substrates, Figure 1 and supporting text).  Mi et al. teach that the endonuclease from Thermotoga maritima has inosine specific exonuclease activity.  
Applicants Response:
Applicants traverse the rejection on the basis that the prior art does not disclose or teach the added limitation: wherein one or more nucleotides are arranged between adjacent deaminated bases in the double stranded nucleic acid molecule.  
This argument presented by applicants is not persuasive on the basis that as discussed above ( under 112(b) rejection) the recitation is limited patentable weight in that the claimed composition may only contain a single (“one”) deaminated base.
Thus, claim(s) 12-13, 15-17 remain rejected under 35 U.S.C. 102(a)(1) and (A)(2) as being anticipated by Mi et al. (Nucleic Acids Research Vol 39, No. 2, pp 536-544, Sept. 2010).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 15-18, 19, 20 and 21 is/are rejected under 35 U.S.C. 103 as being obvious over Nelson et al. (US 2014/0004508) and Mi et al. (Nucleic Acids Research Vol 39, No. 2, pp 536-544, Sept. 2010).
This rejection was stated in the previous office action as it applied to previous claims 12, 13, 15-18, 20 and 21.  In response to the rejection applicants have not amended the claims but rather only traverse the rejection of the claims as they existed at the time of the previous office action.
For applicant’s convenience the original rejection is repeated herein.
Nelson et al. (US 2014/0004508) teach methods for isothermal DNA amplification starting from an RNA template and compositions for use in the taught methods (see claims and supporting text).  Nelson et al. specifically teach a method comprising: reverse-transcribing a ribonucleic acid (RNA) template to form a cDNA using a first reaction mixture comprising RNA template, at least one primer capable of hybridizing to the RNA template, a reverse transcriptase and deoxynucleotide triphosphates (dNTPs);  and amplifying the cDNA to form an amplified product using a second reaction mixture comprising at least one strand displacement DNA polymerase, at least one inosine-containing primer and a nuclease that is capable of nicking DNA 3' to an inosine residue of the primer;  wherein the method is accomplished under an isothermal 
condition without denaturing the cDNA template (see example 1 and claims 1, 6, 16 and 17 and supporting text, paragraph [0100] thru [0102]).  Thus Nelson et al. teaches as a apart of these methods, a composition comprising: a double-stranded nucleic acid molecule (cDNA:RNA heteroduplex) comprising a target sequence region, a first flanking sequence region linked to the 5' end of the target sequence region and containing one or more deaminated bases (oligonucleotides comprising inosine  listed in Table 1), and a second flanking sequence region linked to the 3' end of the target sequence region; and an endonuclease specific for the deaminated bases (E. coli endonuclease V).  Nelson et al. further teach the above compositions comprising a T4 DNA polymerase (claim 16 and supporting text).
Mi et al. (Nucleic Acids Research Vol 39, No. 2, pp 536-544, Sept. 2010) teach the dissecting of the endonuclease and exonuclease activities in endonuclease V from Thermotoga maritima.  Mi et al. teach studies to analyze the enzymatic nature of the endonuclease and exonuclease activity of endonuclease V from Thermotoga maritima.  In the taught methods of activity analysis, Mi et al. teach a composition comprising: a double-stranded nucleic acid molecule comprising a target sequence region,  a first flanking sequence region linked to the 5' end of the target sequence region and containing one or more deaminated bases, and a second flanking sequence region linked to the 3' end of the target sequence region; and an endonuclease specific for the deaminated bases (see p 538, Cleavage of 5’ labeled inosine and non-inosine-containing substrates, Figure 1 and supporting text).  Mi et al. teach that the endonuclease from Thermotoga maritima has inosine specific exonuclease activity.  
One of skill in the art before the effective filing date would have been motivated to practice the methods taught by Nelson et al. for isothermal DNA amplification starting from an RNA template and compositions for use in the taught methods, substituting the endonuclease V from Thermotoga maritima taught by Mi et al. for the endonuclease V from E. coli.  Specifically one would have been motivated to practice the methods of Nelson et al. comprising: reverse-transcribing a ribonucleic acid (RNA) template to form a cDNA using a first reaction mixture comprising RNA template, at least one primer capable of hybridizing to the RNA template, a reverse transcriptase and deoxynucleotide triphosphates (dNTPs);  and amplifying the cDNA to form an amplified product using a second reaction mixture comprising at least one strand displacement DNA polymerase, at least one inosine-containing primer and a nuclease that is capable of nicking DNA 3' to an inosine residue of the primer;  wherein the method is accomplished under an isothermal condition without denaturing the cDNA template, substituting the endonuclease V from Thermotoga maritima taught by Mi et al. for the endonuclease V from E. coli.  The expectation of success is high based upon the high level of skill in the art of recombinant protein production as exemplified by Nelson et al. and Mi et al. who teach all of the required techniques and materials needed practice the obvious methods and create the obvious compositions.
Applicants Response:
Applicants continue to traverse this rejection as previously on the basis that applicants submit that (1) None of Nelson and Mi teaches a double-stranded nucleic acid with two flanking sequences at the ends, as set forth above, (2) none of Nelson or Mi, singularly or combined teaches the added limitation: wherein one or more nucleotides are arranged between adjacent deaminated bases in the double stranded nucleic acid molecule and (3) The Office has the initial burden to articulate the reasoning of the rejection. 
In response to applicants first argument, as previously stated, the current rejection is based upon obviousness, not anticipation and thus it is not a requirement of the references to teach a double stranded nucleic acid with two flanking sequence at the ends.  Regardless of this the two references do teach such as discussed above.
In response to applicants third argument, as discussed above, applicants traverse the rejection on the basis that the prior art does not disclose or teach the added limitation: wherein one or more nucleotides are arranged between adjacent deaminated bases in the double stranded nucleic acid molecule.  
This argument presented by applicants is not persuasive on the basis that as discussed above ( under 112(b) rejection) the recitation is limited patentable weight in that the claimed composition may only contain a single (“one”) deaminated base.
In response to applicants third argument, the reasoning of the rejection was previously articulated and repeated above.  As previously stated and repeated above, one of skill in the art before the effective filing date would have been motivated to practice the methods taught by Nelson et al. for isothermal DNA amplification starting from an RNA template and compositions for use in the taught methods, substituting the endonuclease V from Thermotoga maritima taught by Mi et al. for the endonuclease V from E. coli.  Specifically one would have been motivated to practice the methods of Nelson et al. comprising: reverse-transcribing a ribonucleic acid (RNA) template to form a cDNA using a first reaction mixture comprising RNA template, at least one primer capable of hybridizing to the RNA template, a reverse transcriptase and deoxynucleotide triphosphates (dNTPs);  and amplifying the cDNA to form an amplified product using a second reaction mixture comprising at least one strand displacement DNA polymerase, at least one inosine-containing primer and a nuclease that is capable of nicking DNA 3' to an inosine residue of the primer;  wherein the method is accomplished under an isothermal condition without denaturing the cDNA template, substituting the endonuclease V from Thermotoga maritima taught by Mi et al. for the endonuclease V from E. coli.  The expectation of success is high based upon the high level of skill in the art of recombinant protein production as exemplified by Nelson et al. and Mi et al. who teach all of the required techniques and materials needed practice the obvious methods and create the obvious compositions.
Thus, claims 12, 13, 15-18, 20 and 21 remain rejected under 35 U.S.C. 103 as being obvious over Nelson et al. (US 2014/0004508) and Mi et al. (Nucleic Acids Research Vol 39, No. 2, pp 536-544, Sept. 2010).

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
11/7/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652